﻿Permit me at the outset, Sir, to extend to you the warm congratulations of the entire Gambian delegation on your unanimous election to the high office of President of the thirty-ninth session of the General Assembly. It is for us a source of immense satisfaction and pride to see the presidency of the Assembly entrusted to a son of Africa as distinguished as yourself and representing the sister republic of Zambia, with which my country enjoys the most warm and friendly relations and whose commitment to the principles and objectives of the United Nations is exemplary. Your own broad international experience and proven diplomatic skills enjoy the highest respect—nowhere more so than here in New York, where you have distinguished yourself in your dual capacity as representative of your country to the United Nations and as President of the United Nations Council for Namibia. I place absolute confidence in your ability to guide the deliberations of this important session to a successful conclusion and wish to assure you in this regard that you may count at all times upon the full co-operation of the Gambian delegation.
87.	I also wish to pay a tribute to your able predecessor, Mr. Jorge Illueca, of Panama, who presided with admirable skill over the proceedings of the thirty-eighth session. There can be no more eloquent testimony to his statesmanship and political acumen than his elevation earlier this year to the presidency of the Republic of Panama.
88.	I also wish to pay a tribute to the Secretary- General for the untiring efforts which he has continued to exert in pursuit of the objectives of the Organization. He has, moreover, taken a particular interest in the problems of Africa. This was exemplified by the special initiative which he launched earlier this year in response to the economic and social crisis afflicting our continent.
89.	Finally, I take great pleasure in congratulating the Government and people of Brunei Darussalam upon their accession to independence, and in welcoming the recent admission of that country as the 159th Member State of the Organization.
90.	Four decades have now elapsed since the genesis of the United Nations at the Dumbarton Oaks Conference in Washington, D.C. Few, if any, will disagree that the intervening years have witnessed tremendous progress in terms of both the establishment and development of the Organization and the progressive universalization of its membership. However, as we look forward to the International Year of Peace, which will be marked by the fortieth session of the General Assembly, the moment is propitious for a review of the Organization's record in terms of the principles and objectives set out in the Charter.
91.	Such an exercise provides few grounds for complacency. The dismal state of relations between the super-Powers has spurred on the already frenzied arms race, thereby heightening international tension and exposing the entire planet to the constant threat of an all-engulfing nuclear apocalypse. In international relations, meanwhile, the peaceful settlement of disputes remains the exception rather than the norm. As a result, while we may have been spared a direct military confrontation between the most powerful nations, regional conflicts often of considerable ferocity darken the horizon on every continent. In the area of fundamental freedoms, to which my Government attaches the highest importance, the most basic human rights remain more honoured in their violation than in their observance. And, notwithstanding the impressive advances that man's creative genius has continued to achieve in the field of science and technology, poverty, hunger and disease remain the miserable lot of the overwhelming majority of the Earth's inhabitants.
92.	These are the principal symptoms of the crisis of multilateralism addressed by the Secretary-General in his report on the work of the Organization. There can be no more graphic illustration of this disturbing phenomenon than the deteriorating situation in South Africa. There, a racist minority regime, representing the very antithesis of the principles and objectives enshrined in the Charter of the United Nations, has continued its ruthless and systematic oppression of the majority non-white population.
93.	A year ago, the racist regime adopted a series of so-called constitutional reforms aimed in reality at entrenching white supremacy at home while at the same time rehabilitating Pretoria's pariah image abroad. Although cautious support was expressed by a small number of South Africa's traditional partners, those constitutional manoeuvres were immediately and categorically rejected by the General Assembly. Disregarding this almost unanimous verdict, South Africa proceeded last August to organize sham elections for seats in the Asian and Coloured chambers of its new tricameral Parliament. Appropriately, this electoral farce was condemned as null and void by both the General Assembly and the Security Council. Any residual doubts regarding Pretoria's real intentions will have been firmly dispelled both by the climate of harassment and intimidation in which the so-called elections were conducted and by the vicious repression which continues to be unleashed systematically against any opposition to the new constitutional dispensations.
94.	The Assembly has been seized of Pretoria's apartheid policies since its inaugural session, some 40 years ago. Evidently, more forceful measures are now called for to ensure the elimination of this barbarous and inhuman system, which my delegation unreservedly condemns. At the same time, I wish to reaffirm my Government's total support for the heroic struggle for liberation being waged by the African National Congress of South Africa and the Pan Africanist Congress of Azania.
95.	My Government is no less preoccupied by the situation in the Territory of Namibia, which has now endured 100 uninterrupted years of foreign occupation and colonial domination. Although the adoption in 1978 of the United Nations plan for Namibia appeared to portend an early end to South Africa's illegal occupation, the racist regime has since then invented one pretext after another for delaying its withdrawal from the Territory.
96.	In the first quarter of this year, we witnessed certain developments in the southern African sub region which were hailed in some quarters as a diplomatic watershed heralding an early transition to independence in Namibia. Predictably, such optimism has proved unwarranted, for Namibia remains under the oppressive yoke of South Africa's occupation. Meanwhile, the racist regime has formally reaffirmed its commitment to the principle of "linkage", which was categorically rejected by the Security Council in its resolution 539 (1983). This situation represents a brazen affront to the authority of the United Nations and is clearly unacceptable. More-over, as past experience has demonstrated, it poses a grave threat to the security and stability of the entire sub region. South Africa's recalcitrance must therefore be met with appropriately firm action to compel it to withdraw from the Territory, thus enabling the Namibian people, under the dynamic leadership of SWAPO, to exercise freely their inalienable right to self-determination.
97.	In addition to the critical situation in southern Africa, the unity and security of the continent remain threatened by the persistence of a number of other regional disputes. With regard to the situation in Western Sahara, my Government deplores the continued conflict over the issue of self-determination in that Territory. It is our view that the settlement of this dispute can and must be brought about within the framework of the Assembly of Heads of State and Government of the Organization of African Unity, whose resolution AHG/Res. 104 (XIX) has already provided the outlines of a negotiated settlement.
98.	With regard to the question of Chad, the Gambia has followed with deep dismay the tragic fratricidal conflict which has denied peace and stability to the people of this Founder Member State of the Organization of African Unity [OAU] since their attainment of independence. My Government fervently hopes, therefore, that recent developments regarding the withdrawal of external forces will contribute to restoring the unity and territorial integrity of the sovereign Republic of Chad.
99.	The highly charged situation in the Middle East represents another issue of grave concern to my Government. Here, the achievement of regional peace and stability remains effectively precluded by the continued frustration of the legitimate nationalist aspirations of the Palestinian people. In the West Bank and Gaza, which represent the last vestiges of the Palestinian State originally envisaged by the General Assembly under its resolution 181 (II), the Arab population continues to endure the rigours of Israeli occupation. In this regard, my Government deplores the illegal settlements policy and condemns, in particular, the organized terrorist activities of Jewish colonists.
100.	Meanwhile, Israel's expansionist ambitions remain apparently limitless. In addition to the West Bank and Gaza, it continues illegally to occupy the Syrian Golan Heights. At the same time, it has, with equal disregard for international law, occupied fully one third of Lebanon's sovereign territory for over 20 months. At its thirty-eighth session, the Assembly endorsed the call for an international peace conference to be attended by the various parties to the Arab-Israeli conflict, including, inter alia, the authentic representative of the Palestinian people, the PLO. The Gambia is firmly convinced that such a conference represents the only prospect of securing the inalienable national rights of the Palestinian people and restoring peace and security to this troubled area.
101.	In the eastern Mediterranean, meanwhile, political normalcy has continued to elude the island of Cyprus, with which the Gambia enjoys close ties within the framework of the Commonwealth and the Movement of Non-Aligned Countries. We were therefore disappointed by the breakdown in August last year of the intercommunal talks, and by subsequent unilateral moves regarding the status of the northern portion of the island. However, my Government has noted with appreciation the recent resumption, under the auspices of the Secretary-General, of proximity talks between the representatives of both the Greek and Turkish Cypriot communities. We fully support the search for a political solution based on a bizonal, bicommunal federation, which alone can satisfy the legitimate aspirations of the island's two communities.
102.	Elsewhere in the Middle East, the unresolved hostilities in the Persian Gulf, which have now entered their fifth year, continue to provoke the concern of the international community. The Gambia is deeply saddened by this tragic conflict which has pitted against each other two sister Islamic States with which we share the warmest cultural affinities. In addition to the enormous human and material costs, the continuing hostilities represent a grave and pressing danger to international peace and security.
103.	Earlier this year, the President of the Gambia, Elhaji Sir Dawda Kairaba Jawara, acceded to the chairmanship of the Peace Committee of the Organization of the Islamic Conference, of which my Government has been an active member since 1981. We have since redoubled our efforts in the search for a negotiated settlement. I wish at this point to appeal to the two parties to continue to co-operate fully with the Islamic Peace Committee in order to permit the restoration of lasting peace and stability to this troubled region.
104.	I now turn to the completely unacceptable situation which continues to prevail in Afghanistan, almost six years after the invasion of that non-aligned nation. At its thirty-eighth session, the General Assembly adopted, by a majority even more overwhelming than in previous years, resolution 38/29, which reiterated the call of the community of nations for the immediate withdrawal of foreign troops. Not only have the terms of that resolution been disregarded, but the military occupation of Afghanistan has actually intensified. This was illustrated with ferocious clarity by the massive onslaughts this year in the Panjshir and Shomali valleys, in which thousands of civilians were killed, maimed or displaced.
105.	In recent months, moreover, the army of occupation has expanded the scope of its bloodthirsty activities beyond the territorial limits of Afghanistan, resorting with increasing frequency to attacks upon the territory of the sovereign republic of Pakistan, which already bears the brunt of the refugee problem emanating from this conflict. The Gambia deeply deplores this ominous trend. At the same time, we wish to pay tribute to the Special Representative of the Secretary-General for Afghanistan, Under-Secretary-General Mr. Diego Cordovez, whose indefatigable mediation efforts we continue to follow with the closest interest.
106.	In South-East Asia, the situation in Kampuchea remains equally disturbing. Here, too, the illegal presence of foreign troops has transformed a large section of the population into refugees. This has placed an intolerable burden upon neighbouring countries of first asylum, particularly Thailand. Meanwhile, the serious danger to international peace and security posed by this situation has been demonstrated by the repeated eruption of hostilities along the Thai-Kampuchean border. My Government is of the view that the normalization of this unacceptably volatile situation demands the complete withdrawal of all foreign forces, in accordance with the relevant resolutions of the Assembly, thus permitting the Khmer people to determine their own future, through free and fair elections.
107.	On the Korean peninsula, the situation of the divided people of Korea is still a tragic reality. My country reaffirms its position that the reunification of the two Koreas can be achieved only through peaceful and genuine dialogue between the two parties, without external intervention. With the establishment of meaningful dialogue aimed at fostering mutual confidence and improved relations, the cause of the peaceful reunification of the Korean people would be greatly enhanced and tension eliminated from the peninsula.
108.	In Central America, meanwhile, peace and stability remain gravely threatened by the acute tension prevailing in the isthmus. It is the hope of my delegation that a negotiated settlement of the current disputes can be found within the framework of the regional Contadora initiative.
109.	These are some of the more pressing political issues confronting the international community. In addition, however, the Assembly will have to address itself to a host of economic problems which pose no less of a threat to world order, for, although there is now indisputable evidence in the industrialized countries of the North, at least, that the recession is finally drawing to a close, this welcome recovery is unlikely in the present circumstances to be translated into improved living conditions in the developing countries of the South.
110.	Already crippled by the soaring energy costs of the last decade, these countries are now having to grapple with the problem of foreign debt, which, in this period of unprecedentedly high interest rates and currency fluctuations, is further devastating their fragile economies. As a result of this crisis, developing countries have had to adopt severe retrenchment policies, which have necessitated the reduction of social programmes in such essential areas as health, education and housing.
111.	On the African continent, this alarming situation has been further aggravated by the twin ravages of drought and desertification, which now afflict some 24 of our countries. This scourge has drastically reduced agricultural production throughout the region, resulting in a significant decline in export earnings, while at the same time precipitating a widespread food emergency. Paradoxically, therefore, African countries have become net importers of food at a time when their foreign reserve position is at its weakest. Our Governments, of course, realize that the primary responsibility for improving our economies rests with ourselves. It is for this reason that we in the Gambia have recently embarked upon certain internal adjustment measures, while continuing to participate at the sub regional level in such collective development programmes as those of the Permanent Inter-State Committee on Drought Control in the Sahel and the Organization for the Development of the Gambia River Basin.
112.	These vigorous efforts, however, need to be complemented by international assistance and co-operation. Appropriately, international attention has been focused upon the economic and social crisis in Africa since the launching in February of the Secretary-General's timely initiative of which Africa remains deeply appreciative. At the same time, we are grateful for the high priority the international community has continued to accord to this crisis, as exemplified in the statements of solidarity and support emanating from the London Economic Summit and the more recent IMF-World Bank meeting in Washington. Indeed, the decision taken by the Assembly upon the initiative of our confederal partner, the sister republic of Senegal, to inscribe on its agenda the question of "Countries stricken by desertification and drought" is a further manifestation of this encouraging trend.
113.	In this connection, I am pleased to announce that a three-day round-table conference is scheduled to meet at Banjul from 28 to 30 November 1984, under the auspices of the United Nations. Therefore, I avail myself of this opportunity to renew our invitation to the international donor countries, as well as international organizations and agencies concerned with development, and to appeal for generous assistance for the rehabilitation and reconstruction of the Gambia. It is our ardent hope that the conference will effectively address the medium- term and long-term economic needs of the Gambia, particularly in the sectors of agriculture, transport and communications, and health.
114.	I have dwelt at some length upon the particular concerns of my own country with regard to international economic relations. Our national situation, however, is essentially a microcosm of the economic circumstances of the developing world in general. Concerted international action is, therefore, required to redress the structural imbalances that this generalized pattern clearly reflects. For several years, developing countries have called in vain for the launching of a comprehensive North-South dialogue on the fundamental issues in international economic relations. They have called, in particular, for more equitable terms of trade, increased financial resources for development and a restructuring of the international monetary system, all within the context of a new international economic order. The Gambia remains committed to the early launching of the related global negotiations.
115.	This is the background against which the thirty-ninth session is convening. As custodians of the hopes and aspirations of mankind for peace and social justice, we have the task of translating these ideals into reality. These important responsibilities have assumed a vital urgency at a time of increasing uncertainty for the majority of the human race. I speak of those who live under the threat of war and persecution, of those who languish under the spectre of starvation and disease and of those who continue to eke out a miserable existence unfit for human beings. Let us, therefore, through collective action, rededicate ourselves to the lofty ideals and principles enshrined in the Charter of the United Nations, in order to ensure the continued peace and progress of all our peoples.
